Jf otti'tlj Court of
                                     ;%>nn Antonio,

                                          December 3. 2014


                                        No. 04-14-00251-CV


                                          Gloria .1. Sanchez,
                                              Appellant


                                                  v.



                                       Wells Fargo Bank, N.A..
                                              Appellee


                                    Trial Court Case No. CV-03862


                                          ORDER

      The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on January 6, 2015. to the following panel:
Justice Marion. Justice Barnard, and Justice Alvarez. All parties will be notified of the Court's
decision in this appeal in accordance with TEX. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. .See Tex. R. Al'P. P. 3().8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on December 3, 2014.



                                                                Sandee Bryan Marion. Justice


       IN WITNESS WHEREOF, I have hereunto set my band and a/fixed [he seal a/the said
court on this December 3. 2014.




             '"fiMlimtt**